DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 03/04/2022.

2.	Claims 1, 3-6, 9, 12-15, 17-18, and 20-32 are pending in the case.  Claims 1, 9 and 18 are independent claims.  Claims 1, 9 and 18 have been amended.  Claims 2, 7, 8, 10-11, 16 and 19 are canceled.  Claims 26-32 are newly added. 



Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 9, and 18) Olson fails to disclose “an image …projected directly into a physical location…using one or more projectors int eh physical environment”.

In response, Olson discloses a display device, such as smart glasses, that are in the physical environment viewed by a user and may project an image onto a surface in the physical environment (Fig. 1; Para 24, 29, 37).  Therefore, Olson discloses “an image …projected directly into a physical location…using one or more projectors int eh physical environment”.


Applicant argues claims 3-6, 12-15, 17, 20-32 which depend respectively from independent claims 1, 9 and 18 are allowable for at least the same reasons as claims 1, 9 and 18.

 
In response, claims 3-6, 12-15, 17, 20-32 are not allowable based on similar rationale as applied in the above responses to Applicant’s arguments of claims 1, 9 and 18.


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 12-15, 17-18, and 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl Olson et al., US 2019/0347846.


Independent claim 1,Olson discloses one or more computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by one or more processors of the computer device, to operate a reflection analysis engine to:

identify one or more physical surfaces within a mixed reality environment from one or more points of view within the mixed reality environment (i.e. capture image of physical environment – Para 26, 44 – from a point of view – Fig. 6, 8); 

determine visually reflective properties, respectively, of the one or more physical surfaces (i.e. detect physical features, e.g. reflectivity of surfaces – Para 66, 68 – and define feature descriptor corresponding to a physical parameter of the physical feature – Para 66);

determine a model that describes reflective characteristics of the one or more physical surfaces based upon the determined visually reflective properties (i.e. determining feature descriptors to output for a corresponding physical parameter related to physical features of surfaces in an image, where feature descriptors are values defining a parameter, e.g. reflective property, of a physical feature – Para 65, 66, 68, 69, 72);

based upon the model, determine, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces (i.e. feature descriptor used to display a virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101);

 wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined (i.e. reflection of  displayed virtual object is reflected in a mirror of the environment – Para 101).  


Olson suggests determining a model as he teaches determining and storing feature descriptors representing values defining reflection characteristics of physical surfaces.

It would have been obvious at the effective date of invention to substitute Olson’s feature descriptors for a model because the stored feature descriptors are used to associate physical properties of physical objects in an image with content to allow the image to be displayed in response to changes from the physical environment, which provides an improved realism of a virtual reality environment.



 


Claim 3, Olson discloses the one or more computer readable media of claim 1, wherein to determine visually reflective properties of the one or more physical surfaces further includes to determine visually reflective properties of the one or more physical surfaces from a point of view of one or more viewing locations within the mixed reality environment (i.e. determining feature descriptors to output for a corresponding physical parameter related to physical features of surfaces in an image – Para 65, 66, 68; feature descriptor used to display a virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101; obtain and display the physical environment and virtual objects in an immersive experience from differing perspectives - Para 92; Fig. 6, 8).  


Claim 4, Olson discloses the one or more computer-readable media of claim 1, wherein to determine characteristics of a reflection of the image in the one of the one or more physical surfaces further includes to produce a sample reflection of the image to be reviewed by a user (i.e. presenting the content corresponding to a reflection of a virtual object on a surface on a display – Para 101; Fig. 6 “622”).  


Claim 5, Olson discloses the one or more computer-readable media of claim 1, wherein to determine characteristics of the reflection of the projected image in the one of the one or more physical surfaces further includes to identify alterations to the image to change reflective characteristics of the image in the one of the one or more physical surfaces (i.e. a change in perspective of the physical object – Fig. 6, 8 – is associated with determining feature descriptors for displaying the virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101).  


Claim 6, Olson discloses the one or more computer-readable media of claim 1, wherein to determine characteristics of a reflection of the image in the one of the one or more physical surfaces further includes to identify a change in the location of the mixed reality environment at which the image is to be projected to alter the reflective characteristics of the image in the one of the one or more physical surfaces (i.e. displaying the physical environment and virtual objects in an immersive experience from a different perspective - Para 92; Fig. 6, 8 – determines feature descriptors for displaying the virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101).  
  



Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 12-15, 17, and 20-25, the corresponding rationale as applied in the rejection of claims 3-6 apply herein.


Independent claim 18, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claim 26, Olson discloses the one or more computer-readable media of claim 1, wherein the computer device is further caused to project the image into the physical location of the mixed reality environment using the one or more projectors in the physical environment (i.e. smart glasses – Para 37 – use projection to project virtual objects into the physical environment and onto a physical surface – Para 29). 


 
Claims 27 and 30, discloses the one or more computer-readable media of claim 1, wherein the computer device is further caused to modify the image based upon the characteristics of the reflection of the image in one or the one or more physical surfaces to enhance a reflection on at least one of the one or more physical surfaces. (i.e. physical objects have physical features that include physical parameters, such as color and reflective parameters – Para 62, 63; dynamically generate a CGR environment, including virtual feature(s), based on determined physical features – Para 65, 70, 72).



Claims 28 and 31, discloses the one or more computer-readable media of claim 27, wherein to modify the image further includes a selected one or more of: to increase or decrease light intensity of the image, to increase a saturation of a wavelength or range of wavelengths in the image, or to modify a color of the image (i.e. generating a dynamic image corresponding to the physical feature – Para 65, 69 – having a defined descriptor for a color parameter – Para 67; the virtual object adopts the color of the physical object – Para 28).  




Claim 29, Olson discloses the apparatus of claim 9, further comprising the one or more projectors in the physical environment, the one or more projectors coupled to the one or more processors (i.e. smart glasses processor coupled to projector – Fig. 1 “110”; Fig. 2; Para 29; and wherein the apparatus projects the image into the physical location of the mixed reality environment using the one or more projectors in the physical environment (i.e. smart glasses – Para 37 – use projection to project virtual objects into the physical environment and onto a physical surface – Para 29).   



Claim 32, Olson discloses the computer-based method of claim 18, further comprising projecting the image into the physical location of the mixed reality environment (i.e. smart glasses – Para 37 – use projection to project virtual objects into the physical environment and onto a physical surface – Para 29).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619